[DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS
                         FOR THE ELEVENTH CIRCUIT
                          ________________________
                                                                  FILED
                                     No. 05-17170        U.S. COURT OF APPEALS
                              ________________________     ELEVENTH CIRCUIT
                                                                OCT 7, 2008
Dall. C. Docket No. 00-01334 MD-FAM THOMAS K. KAHN
                                                                 CLERK

LEONARD J. KLAY, M.D., et al.,
                                                                           Plaintiffs,

                                             versus

IAN K. COOK, Dr.,
                                                                         Defendant-Appellant,

CIGNA DEFENDANTS,
CIGNA HEALTHCARE OF TEXAS, INC.
                                                                        Defendants-Appellees.

                               ________________________

                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________

                                      (October 7, 2008)

Before EDMONDSON, Chief Judge, ANDERSON, Circuit Judge, and COHILL,*
District Judge.

PER CURIAM:

_____________
*Honorable Maurice B. Cohill, Jr., United States District Judge for the Western District of
Pennsylvania, sitting by designation.
      After oral argument and careful consideration, we readily conclude that the

judgment of the district court is due to be affirmed. For the reasons discussed at

oral argument, we conclude that the notice of the class action settlement amply

satisfied the requirements of due process. We also conclude that Dr. Cook failed to

preserve in the district court his argument that some of his claims were not “finally

adjudicated” and thus should have been excluded from the claims released by the

settlement agreement.

      AFFIRMED.




                                          2